Citation Nr: 0005166	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip 
condition as secondary to service-connected bilateral 
chondromalacia of the knees and residuals of gunshot wound to 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied the above claim.  The veteran resides 
within the jurisdiction of the RO in St. Petersburg, Florida.

In April 1998, the veteran filed claims for increased ratings 
for his service-connected knee disorders.  These issues have 
not been adjudicated by the RO, and they are not inextricably 
intertwined with the other issue before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, in the January 2000 
written argument, the veteran's representative referenced the 
possibility that the veteran developed a left hip disorder 
during his period of active service, but it is unclear 
whether it was the representative's intention to specifically 
raise a claim for direct service connection.  A claim for 
direct service connection is based on different laws and 
regulations than those applicable to the claim for secondary 
service connection that is on appeal.  For that reason, any 
claim for direct service connection is not intertwined with a 
claim for secondary service connection.  The veteran is 
hereby advised of the need to file a formal claim for direct 
service connection with the RO if he wishes to do so.


REMAND

Additional development is needed prior to further disposition 
of this claim.  Where a claimant has filed an application for 
benefits and VA has notice of the existence of evidence that 
may be sufficient to well ground the claim, VA has a duty to 
inform the appellant of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  

In his March 1998 notice of disagreement, the veteran stated 
that his doctor in Montgomery had told him that his hip 
problems were due to his knee disorders.  Such an opinion is 
not shown in the treatment records associated with the claims 
file.  The veteran should be informed of the need to obtain 
written statements from any medical professional he maintains 
has told him that any of his current hip disorders/symptoms 
are related to his service-connected knee disorders in any 
manner.  It is his ultimate responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 3.159(c) (1999).  See 
also 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, this case is REMANDED for the following:

1.  Tell the veteran that he should obtain 
written statements from any physician that 
he maintains has told him that any of his 
current hip disorders and/or symptoms are 
proximately due to or the result of his 
service-connected knee disorders.  The 
medical rationale, as well as a discussion 
of the medical records on which the 
opinions are based, should be provided.  
Provide him an opportunity to obtain this 
evidence and submit it in keeping with his 
ultimate responsibility to furnish 
evidence in support of his claim, and 
notify him of the time limit within which 
he is requested to provide the evidence.  
38 C.F.R. § 3.159(c) (1999).

2.  After allowing the veteran an 
opportunity to submit the above evidence, 
readjudicate his claim, with application 
of all appropriate laws and regulations 
and consideration of any additional 
evidence developed upon remand.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


